

113 HR 3320 IH: Medicare Ventricular Assist Device Access Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3320IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Bucshon introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure appropriate coverage of ventricular assist devices under the Medicare program under title XVIII of the Social Security Act, and for other purposes.1.Short titleThis Act may be cited as the Medicare Ventricular Assist Device Access Act of 2013.2.Findings; purpose(a)FindingsCongress finds the following:(1)Ventricular assistance devices are mechanical blood pumps that surgeons attach to a damaged or weakened native heart to assist in pumping blood.(2)Under its coverage policy as of the date of the enactment of this Act, the Medicare program covers ventricular assist devices for Medicare beneficiaries that meet certain criteria after open-heart surgery, that are approved and listed as candidates for heart transplant by a Medicare-approved heart transplant center, and for those who are not eligible for a heart transplant.(3)The Medicare program does not currently cover Medicare beneficiaries for ventricular assist devices who are—(A)undergoing an evaluation to determine their candidacy for heart transplantation; or(B)potential heart transplant candidates, but who are currently not eligible for heart transplantation because of a contraindication that may be favorably modified by the use of a ventricular assist device.(4)Approximately 40 percent of patients who receive a ventricular assist device are not eligible for a heart transplant initially, but may become eligible as the ventricular support improves their overall health.(b)PurposeThe purpose of this Act is to ensure Medicare beneficiaries with heart failure have appropriate access to ventricular assist devices.3.Revision of Medicare ventricular assist device national coverage policy(a)In generalNotwithstanding section 1862(a)(1)(A) of the Social Security Act (42 U.S.C. 1395y(a)(1)(A)) or any other provision of law, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall revise the Medicare national coverage determination (as defined in section 1869(f)(1)(B) of the Social Security Act (42 U.S.C. 1395ff(f)(1)(B))) relating to coverage of ventricular assist devices to extend the coverage of such devices under title XVIII of the Social Security Act applied as of the date of the enactment of this Act with respect to individuals approved for heart transplantation to also apply to—(1)individuals who are undergoing an evaluation to determine candidacy for heart transplantation; and(2)individuals who would be potential heart transplant candidates, but are not so eligible because of a contraindication that may be favorably modified by the use of a ventricular assist device.(b)ConstructionNothing in this section shall be construed—(1)to limit coverage of ventricular assist devices for Medicare beneficiaries who meet the Medicare criteria for coverage of ventricular assist devices as of the date of enactment of this Act; or(2)as preventing the Secretary from expanding its coverage decision beyond the coverage required under this section.(c)Revision of national coverage decision; effective date(1)Revision of national coverage decisionThe Secretary shall use the processes described in section 1862(l) of the Social Security Act (42 U.S.C. 1395y(l)) to revise its national coverage determination relating to ventricular assist devices to incorporate the requirements of this section.(2)Effective dateThe revised coverage decision described in paragraph (1) shall apply to ventricular assist devices furnished on or after the date that is 30 days after the date of the enactment of this Act, regardless of the date on which the Secretary completes the process required under such paragraph.